 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   BRIAN CAPUTO,                                                Case No. 1:15-cv-01008-LJO-EPG (PC)
10                   Plaintiff,                                   ORDER GRANTING DEFENDANTS’
                                                                  REQUEST FOR EXTENSION OF TIME TO
11          v.                                                    DEPOSE PLAINTIFF, DENYING
                                                                  PLAINTIFF’S REQUEST FOR
12   GONZALES, et al.,                                            SANCTIONS, AND REQUIRING
                                                                  DEFENDANTS TO RE-SERVE
13                   Defendants.                                  DOCUMENTS
14                                                                (ECF NOS. 156, 157, & 159)
15            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On January 28, 2019, Plaintiff filed a notice stating that Defendants failed to send him
18   the documents required by the Court order dated December 20, 2018. (ECF No. 156). Due to
19   this failure, as well as Defendants’ alleged false statements, Plaintiff asks for terminating
20   sanctions. (ECF No. 157, p. 2).
21            On January 30, 2019, Defendants filed a motion to extend discovery deadline for
22   deposition of Plaintiff. (ECF No. 159). Defendants state that the video deposition could not
23   take place due to the shutdown of the federal government, and ask that the deadline be
24   extended to March 29, 2019. In the motion, Defendants also state that the documents they sent
25   in compliance with the Court’s order dated December 20, 2018, were returned as undeliverable.
26

27
              1
              Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
28   now incarcerated at USP Yazoo City.

                                                              1
 1          The Court finds good cause to grant Defendants’ request for an extension of time to
 2   take Plaintiff’s deposition. Accordingly, Defendants will be given until March 29, 2019, to
 3   take Plaintiff’s deposition. The extension does not apply to any other discovery.
 4          As to Plaintiff’s request for sanctions, it will be denied. Defendants have stated that
 5   they did comply with the Court’s order, but that the documents were returned as undeliverable.
 6   Defendants also submitted a copy of the return receipt. Thus, sanctions are not appropriate.
 7   However, the Court will direct Defendants to re-serve the documents on Plaintiff.
 8          Accordingly, IT IS ORDERED that:
 9               1. Defendants have until March 29, 2019, to take Plaintiff’s deposition;
10               2. Plaintiff’s request for sanctions is denied; and
11               3. Defendants have seven days from the date of service of this order to re-serve the
12                  documents that were returned as undeliverable.
13
     IT IS SO ORDERED.
14

15
        Dated:     January 31, 2019                             /s/
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
